Order affirmed, without costs of this appeal to either party. (See Matter of Sines v. State Bd. of Parole, 293 B. Y. 254, and Matter of O’Connor v. State Bd. of Parole, 270 App. Div. 93.) People ex rel. Pershing v. Wilson (174 Mise. 191) relied upon by appellant, was reversed by the Appellate Division, Third Department (259 App. Div. 957). All concur. (Appeal from an order dismissing the petition for an order directing the State Board of Parole to release petitioner on parole.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.